DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s 09/08/2022 Amendments/Arguments, which directly amended claims 1, 8, 15, 17-18; cancelled claim 16; and traversed the rejections of the claims of the 06/09/2022 Office Action are acknowledged.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 and 17-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.

Regarding claims 1-15 and 17-20, the claims are rejected as lacking adequate written descriptive support for the broad mobile platform localization systems and method encompassed by the claim language.  Applicant has not adequately described the claimed invention because the specification fails to provide adequate written descriptive support of the relationship of the variables of the control system for determining the spatial locations.  How and in what manner spatial locations of the first beacon, the second beacon, the third beacon, and the mobile are generated based on the information received; how and in what manner a triangle localization is utilized for generated the spatial locations.  Applicant fails to give any guidance as to which variables to use, how they correlate or relate to one another, or how they are ranked in priority to determine the spatial locations necessary such that practice of the invention could be made by one having ordinary skill in the art at the time the invention was filed.  Applicant's disclosure is a laundry list of abstract variables and a result, without specifically providing any specific concrete disclosure as to how to combine the variables to produce the result claimed.
It is pure speculation on the part of the Examiner to presume that applicant has a working embodiment of the claimed invention based on the disclosure as filed.  While Applicant has disclosed some variables to be used in implementing the claimed invention, Applicant has not  adequately provided with disclosure of how the variables are defined, weighted, and combined to execute and produce the claimed invention.
A written descriptive support for a claimed invention is adequate where the disclosure specifies “relevant identifying characteristics,” such as “complete or partial structure, other physical and/or chemical properties, functional characteristics when coupled with a known or disclosed correlation between function and structure, or some combination of such characteristics.”  Enzo Biochem, Inc. v. GenProbe Inc., , 323 F.3d 956, 964 (Fed. Cir. 2002).  However, that is not a case here.  “[P]roof of a reduction to practice, absent an adequate description in the specification of what is reduced to practice, does not serve to describe or identify the invention for purposes of [the written description requirement].”  Enzo, 323 F.3d at 969.

Allowable Subject Matter
Claims 1-15 and 17-20 are allowed over prior art.  However, 35 USC 112(a) rejection must be overcome.

Response to Arguments
Applicant’s arguments with respect to the claims have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 10,705,179 discloses an invention relates to subject localization and more particularly to wireless based subject localization without fingerprinting and device free with respect to the subjects.  Within several applications the ability to localize an individual within an environment is beneficial.  However, existing indoor localization approaches depend upon at least one of two assumptions.  First, the subject(s) localization is achieved by localizing a wireless device carried by the subject and second, wireless fingerprints are established for the localization via a site survey being performed before a system can actually localize the subject(s).  However, in many application scenarios, neither of the above two assumptions are true, namely that the user is not carrying an active wireless device or that the site has been surveyed.  Accordingly, embodiments of the invention provide for subject localization by a dynamic calibration of wireless signals between a receiver and a transmitter, where neither the receiver or transmitter are associated with an electronic device carried or worn by the subject.
US 2021/0149015 discloses an ultrawide band two-way ranging based positioning system includes a number of active tags each having a position, and a number of beacons configured for location of a position of a tag of the plurality of active tags.  The active tags and the beacons are synchronized continuously to a common time base.
US 10,365,363 discloses an invention wherein mobile localization of an object having an object positional frame of reference using sparse time-of-flight data and dead reckoning can be accomplished by creating a dead reckoning local frame of reference, including an estimation of object position with respect to known locations from one or more Ultra Wide Band transceivers.  As the object moves along its path, a determination is made using the dead-reckoning local frame of reference.  When the object is within a predetermine range of one or more of the Ultra Wide Band transceivers, a “conversation” is initiated, and range data between the object and the UWB transceiver(s) is collected.  Using multiple conversations to establish accurate range and bearing information, the system updates the object's position based on the collected data.
US 9,900,918 discloses method, device, and computer program product that may improve communications between a mobile device and an access point device.  In one embodiment, an access point device includes a transceiver configured to receive signals from a mobile device, a processor coupled to the transceiver, and a memory coupled to the processor, the memory having stored thereon code configured to be executed by the processor, the code instructing the processor to: control a plurality of beacons in the access point device, obtain range measurements using the plurality of beacons in the access point device, and assist calibration of a beacon in the mobile device using the range measurements obtained by the plurality of beacons in the access point device.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646